[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION (RE: MOTION TO DISMISS)
The defendant has filed a Motion for Contempt and a Motion to Modify Visitation.
The marriage between the parties was dissolved in 1986. Custody of the three (3) minor children was joint with the primary residence with the plaintiff father. Shortly after the dissolution the plaintiff moved with the children to Florida where they have resided since. The defendant was awarded reasonable visitation.
Plaintiff claims that Connecticut no longer has subject matter jurisdiction and that pursuant to the Uniform Child Custody Jurisdiction Act any modifications should properly be under the jurisdiction of Florida.
The Motion for Contempt is clearly not a matter for Florida jurisdiction. The Motion alleges a denial of all visitation or contact with the children as well as a failure to comply with certain financial orders. The Motion to Dismiss the Motion for Contempt is denied.
The Motion to Modify Visitation is distinguished from a Motion affecting custody. The Uniform Child Custody Jurisdiction Act is only applicable to issues of custody and there is no reason or authority for Connecticut to relinquish its authority to modify its own judgment as requested here. The Motion to Dismiss the Motion to Modify Visitation is denied.
KLACZAK, J. CT Page 2438